DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of claims 1-11 and 20 is acknowledged. The election has been made without traverse. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	In reference to claim 1 and 20, the limitation “the magnetic particles that are melted” and “a heater coupled to the reservoir to melt the neodymium iron boron

	Claim 1 and 20 are non-enabled as applicant does not teach how to melt magnetic materials (e.g., neodymium iron boron).
	Also, the melting point of neodymium iron boron is >1400C. At this temperature, plastic would be destroyed.
	It seems that applicant intends to claim that the “melted mixture of plastic 112 and magnetic particles 113 may be extruded through the nozzle 102 towards a platform 118” (Instant PGPUB P0018) rather than the magnetic particles themselves being melted.
	Note: Although claim 2 seems to alleviate the issue in claim 1 by defining the particles as comprising plastic, the language in claim 20 prompts a scope of enablement rejection of claim 1 (i.e., if the claim 1 magnetic particles can be the same as in claim 20, then the full scope of the claim is not enabled).
Also in reference to claim 1, the claim is further rejected because if the particles are melted in the reservoir as claimed, then the particles would no longer exist (i.e., they have been melted). Thus, the nozzle would receive a liquids or molten mass, not particles. Furthermore, for similar reasons, the nozzle cannot deposit melted particles on to the platform. Rather, it deposits a liquids or molten mass.
By way of analogy, a nozzle connected to a reservoir filled with melted ice particles, could not deposit particles because the particles are destroyed during melting. Similarly, in this case, the nozzle connected to a reservoir filled with melted particles could not deposit the particles.

Note: Claims 2-11 are also rejected by virtue of their dependence on claim 1.
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim(s) 1-11 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Note: Analogous issues as discussed under 35 USC 112(a), above.
	In reference to claim 1 and 20, the limitation “the magnetic particles that are melted” and “a heater coupled to the reservoir to melt the neodymium iron boron
particles in the plastic,” respectively is rejected as not claiming the invention.
	The melting point of neodymium iron boron is >1400C. At this temperature, plastic would be destroyed.  
	The specification teaches that the mixture of plastic and magnetic particles is melted and the melted mixture is extruded, not melted magnetic particles. See PGPUB at P0018. Therefore the claims are rejected for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Also in reference to claim 1, the claim is further rejected because if the particles are melted in the reservoir as claimed, then the particles would no longer exist (i.e., they are melted). The nozzle would receive a liquid material (i.e., the melt) not discrete particles. 
Furthermore, for similar reasons, the nozzle does not deposit melted magnetic particles on to the platform. Rather, it deposits the melted mixture of plastic and magnetic particles (See PGPUB P0008).
By way of analogy, a nozzle connected to a reservoir filled with melted ice particles, would not deposit particles. Similarly, in this case, the nozzle connected to a reservoir filled with melted particles would not deposit particles.
Note: Claims 2-11 are also rejected by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

	Claim 1-11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 6253116 B1)
	In reference to claim 1, Zhang discloses an apparatus… , comprising;
a reservoir storing magnetic particles (“Reservoir” [Fig 1]);
a heater coupled to the reservoir to melt the magnetic particles (“heating device 24 is utilized as shown in FIG. 5A”);
a nozzle coupled to the reservoir to receive the magnetic particles that are
melted (“Nozzle” [Fig 1]), wherein the nozzle comprises a rotatable collar that includes at least one magnet (“activating an electromagnet on an outside portion of the nozzle which operatively cooperates with natural magnets located in the multiple nozzle head to rotate the selected nozzle in a deposition position” [C4L54-60]. See Fig 5C which shows magnet 44 attached to nozzle 42 via ball bearing 40. A ball bearing is rotatable);
a platform below the nozzle to receive the magnetic particles that are melted that are dispensed by the nozzle (Fig 1); and
	The Zhang device is an “apparatus for forming three-dimensional patterns by depositing a crystalloid material onto substrate in a layer by layer fashion” (Abstract), whereas the instant device is used to fabricate a magnetic material with variable magnetic alignment. As such, Zhang’s deposited material is not a magnetic material.
However the deposited material is considered a material worked upon and “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).
	 Zhang does not explicitly disclose a controller communicatively coupled to the heater, the nozzle, and the platform to control operation of the heater, the nozzle, the rotatable collar of the nozzle, and the platform, however, Zhang further discloses that “The whole system will be controlled by a personal computer (Pentium-200 MHz)” (C4L66-67).
 Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the computer to be communicatively coupled to the heater, the nozzle, and the platform to control operation of the heater, the nozzle, the rotatable collar of the nozzle, and the platform in order to control the whole system.
Examiner’s note: The purpose of the Zhang device is not the same as in the instant application, however, in claims to an apparatus, it is structure of the apparatus that is considered and given patentable weight -- not the intended use and/or material worked upon.
	In reference to claim 2-6, Zhang discloses the apparatus in claim 1.
	Zhang does not disclose the claimed materials for deposition. However the deposited material is considered a material worked upon and “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).
	In reference to claim 7-11, Zhang discloses the apparatus in claim 1.
The Zhang is capable of the claimed intended use. 
	In reference to claim 20, Zhang discloses an apparatus to fabricate a magnetic material with variable magnetic alignment, comprising;
a reservoir storing neodymium iron boron particles having an average diameter of 1 micron to 2 microns and a plastic (“Reservoir” [Fig 1]);
a heater coupled to the reservoir to melt the neodymium iron boron particles in the plastic (“heating device 24 is utilized as shown in FIG. 5A”);
a nozzle coupled to the reservoir to receive the neodymium iron boron particles that are melted (“Nozzle” [Fig 1]), wherein the nozzle comprises a rotatable collar around an extrusion opening that includes a magnet, wherein the rotatable collar rotates to align the neodymium iron boron particles that are melted within the plastic that is melted as the neodymium iron boron particles that are melted are extruded out of the nozzle (“activating an electromagnet on an outside portion of the nozzle which operatively cooperates with natural magnets located in the multiple nozzle head to rotate the selected nozzle in a deposition position” [C4L54-60]. See Fig 5C which shows magnet 44 attached to nozzle 42 via ball bearing 40. A ball bearing is rotatable);
a platform below the nozzle to receive the neodymium iron boron particles that are melted that are dispensed by the nozzle (Fig 1); and 

However the deposited material is considered a material worked upon and “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).
Zhang does not explicitly disclose a controller communicatively coupled to the heater, the nozzle, and the platform to control operation of the heater, the nozzle, the rotatable collar of the nozzle, and the platform to print the magnetic material in accordance with a set of instructions that model include parameters that model the magnetic material and the variable magnetic alignment of the magnetic material, however, Zhang further discloses that “The whole system will be controlled by a personal computer (Pentium-200 MHz)” (C4L66-67).
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the computer to be communicatively coupled to the heater, the nozzle, and the platform to control operation of the heater, the nozzle, the rotatable collar of the nozzle, and the platform to print the magnetic material in accordance with a 
Examiner’s note: The purpose of the Zhang device is not the same as in the instant application, however, in claims to an apparatus, it is structure of the apparatus that is considered and given patentable weight -- not the intended use and/or material worked upon.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Electromagnetic stirring arranged around a nozzle to generate a rotating magnetic field in the nozzle such that Eddy currents are and heat/melt metal flowing through the nozzle (e.g., US 20190314892 A1, US 20200188994 A1, US 20060124272 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744